UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-55127 Blue Sphere Corporation (Exact name of registrant as specified in its charter) Nevada 98-0550257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 McCullough Drive, 4th Floor, Charlotte, North Carolina 28262 (Address of principal executive offices) (zip code) 704-909-2806 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerate filer ☐ Accelerated Filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: As of August 6, 2017, there were 3,682,762 share s of common stock, par value $0.001 per share, issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements 1 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative & Qualitative Disclosures about Market Risks 18 ITEM 4. Controls and Procedures 18 PART II OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults upon Senior Securities 21 ITEM 4. Mine Safety Disclosures 21 ITEM 5. Other Information 22 ITEM 6. Exhibits 23 Our unaudited financial statements are stated in United States dollars (U.S. $) and are prepared in accordance with United States Generally Accepted Accounting Principles (“GAAP”). In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States Dollars. As used in this quarterly report, the terms “we”, “us”, “our”, “Blue Sphere” or the “Company” mean Blue Sphere Corporation and its wholly-owned subsidiaries, unless the context clearly requires otherwise. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BLUE SPHERE CORPORATION INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2017 TABLE OF CONTENTS Page INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS: Balance Sheets as of June 30, 2017 and December 31, 2016 2 Statements of Operations for the six and three-months ended June 30, 2017 and 2016 3 Statements of Comprehensive Loss for the period of six-months and three-months ended June 30, 2017 and 2016 4 Statements of Changes in Shareholders’ Deficiency for the period of six-months ended June 30, 2017 and 2016 5 Statements of Cash Flows for the six months ended June 30, 2017 and 2016 6 Notes to Interim Condensed Interim Consolidated Financial Statements 7-13 BLUE SPHERE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands except share and per share data) June 30, 2017 December 31, 2016 Unaudited Audited Assets CURRENT ASSETS: Cash and cash equivalents $ 2,940 $ 416 Related Parties 1,376 1,408 Other current assets 214 81 Total current assets 4,530 1,905 PROPERTY, PLANT AND EQUIPMENT, net of accumulated depreciation 46 50 INVESTMENTS IN NON-CONSOLIDATED AFFILIATES 11,287 10,137 INVESTMENTS IN NON-CONSOLIDATED SUBSIDIARIES 5,089 4,429 Total assets $ 20,952 $ 16,521 Liabilities and Stockholders’ Deficiency CURRENT LIABILITIES: Current maturities of Debentures and long-term loan $ 3,868 $ 2,988 Short Term Loans 817 280 Accounts payables 1,144 557 Other accounts payable and liabilities 2,428 2,091 Deferred revenues from joint ventures 5,658 Total current liabilities 8,257 11,574 ACCRUED SEVERANCE PAY 15 11 LONG TERM BANK LOANS 117 112 LONG TERM LOANS AND LIABILITIES 5,356 5,003 WARRANTS LIABILITY 726 2,045 STOCKHOLDERS’ DEFICIENCY: Common shares of $0.001 par value each: Authorized: 1,750,000,000 shares at June 30, 2017 and December 31, 2016. Issued and outstanding: 3,651,164 shares and 2,147,383 shares at June 30, 2017 and December 31, 2016, respectively 4 2 Treasury shares (28 ) (28 ) Accumulated other comprehensive income 48 33 Additional paid-in capital 48,855 44,262 Accumulated deficit (42,398 ) (46,493 ) Total Stockholders’ Deficiency 6,481 (2,224 ) Total Liabilities and Stockholders’ Deficiency $ 20,952 $ 16,521 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 BLUE SPHERE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands except share and per share data) Six-months ended June 30 Three-months ended June 30 2017 2016 2017 2016 (Unaudited) (Unaudited) (Unaudited) (Unaudited) OPERATING EXPENSES General and administrative expenses $ 2,380 $ 4,505 $ 1,186 $ 2,423 Other income — (102 ) — — OPERATING LOSS 2,380 4,403 1,186 2,423 FINANCIAL EXPENSES (INCOME), net 1,652 199 712 158 LOSS FROM EXTINGUISHMENT OF DEBENTURE 615 — — — LOSS (GAIN) FROM CHANGE IN FAIR VALUE OF WARRANTS LIABILITY (1,719 ) 946 (1,382 ) (244 ) NET LOSS BEFORE INCOME TAXES AND EQUITY EARNINGS (LOSSES) (2,928 ) (5,548 ) (516 ) (2,337 ) INCOME TAXES (45 ) — (45 ) — NET LOSS BEFORE EQUITY INCOME (LOSSES) (2,973 ) (5,548 ) (561 ) (2,337 ) EQUITY INCOME IN NON-CONSOLIDATED AFFILIATES 6,808 — 6,441 — EQUITY INCOME (LOSSES) IN NON CONSOLIDATED SUBSIDIARIES 260 (1,145 ) 196 (475 ) NET INCOME (LOSS) FOR THE PERIOD $ 4,095 $ (6,693 ) $ 6,076 $ (2,812 ) Net loss per common share - basic and diluted $ 1.81 $ (4.13 ) $ 2.58 $ (1.67 ) Weighted average number of common shares outstanding during the period - basic and diluted 2,258,830 1,620,485 * 2,351,187 1,736,709 * (*) Retrospectively adjusted to reflect the 130-for-1 reverse stock split The accompanying notes are an integral part of the condensed consolidated financial statements. 3 BLUE SPHERE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (U.S. dollars in thousands except share and per share data) Six-months ended June 30 Three-months ended June 30 2017 2016 2017 2016 (Unaudited) (Unaudited) (Unaudited) (Unaudited) NET INCOME (LOSS) $ 4,095 $ (6,693 ) $ 6,076 $ (2,812 ) Other comprehensive income loss, net of tax: Currency translation adjustments 15 (8 ) 21 (3 ) TOTAL COMPREHENSIVE LOSS $ 4,110 $ (6,685 ) $ 6,097 $ (2,809 ) The accompanying notes are an integral part of the condensed consolidated financial statements. 4 BLUE SPHERE CORPORATION STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIENCY (UNAUDITED) (U.S. dollars in thousands, except share and per share data) Common Stock, $0.001 Par Value** Shares Amount Treasury Shares Accumulated other comprehensive income Additional paid-in Capital Accumulated deficit Total Stockholders’ deficiency BALANCE AT DECEMBER 31, 2016 (Audited) 2,147,383 $ 2 (28 ) 33 $ 44,262 $ (46,493 ) $ (2,224 ) CHANGES DURING THE PERIOD OF SIX-MONTHS ENDED JUNE 30, 2017 (Unaudited): Issuance of common stock, net of issuance costs 1,440,000 2 — — 4,121 — 4,123 Issuance of shares for services 27,598 * — — 132 — 132 Extinguish of liability upon shares issuance 7,406 * — — 47 — 47 Share based compensation 28,777 * — — 293 — 293 Comprehensive loss — — — 15 — 4,095 4,110 BALANCE AT JUNE30, 2017 (Unaudited) 3,651,164 $ 4 $ (28 ) $ 48 $ 48,855 $ (42,398 ) $ 6,481 Common Stock, $0.001 Par Value** Proceeds on account of Treasury Accumulated other comprehensive Additional paid-in Accumulated Total Stockholders’ Shares Amount Shares Shares income Capital deficit deficiency BALANCE AT DECEMBER 31, 2015 (Unaudited) 1,388,481 $ 1,256 $ 165 (28 ) — $ 39,832 $ (44,711 ) $ (3,486 ) CHANGES DURING THE PERIOD OF SIX-MONTHS ENDED JUNE 30, 2016 (Unaudited): Extinguish of liability upon shares issuance 54,663 7 — — — 625 — 632 Issuance of shares for services 26,924 4 579 — 583 Issuance of common stock, net of issuance costs 287,041 37 (20 ) — — 552 — 569 Issuance of common stock in respect of issuance of convertible notes 107,160 14 (145 ) — — 131 — — Exercise of warrants 5,385 1 — — — 40 — 41 Comprehensive loss 8 (6,693 ) (6,685 ) BALANCE AT JUNE 30, 2016 (Unaudited) 1,869,634 $ 1,319 $ — $ (28 ) $ 8 $ 41,766 $ (51,385 ) $ (8,320 ) * less than $1. ** Retrospectively adjusted to reflect the 130-for-1 reverse stock split. The accompanying notes are an integral part of the condensed consolidated financial statements. 5 BLUE SPHERE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Six-months ended June 30 2017 2016 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period $ $ ) Adjustments required to reconcile net loss to net cash used in operating activities: Share based payments Extinguish of liability upon shares issuance 47 — Depreciation 4 8 Extinguish of liability upon shares issuance — Equity losses (income) in non-consolidated subsidiaries ) Equity income in non-consolidated affiliates ) — Expense in respect of convertible notes and loans 93 Loss from extinguishment of debenture — Changes in warrants liability ) Expenses in respect of severance pay 4 — Issuance of shares for services Increase in related parties ) Decrease (increase) in other current assets ) ) Increase (decrease) in accounts payables Increase in other account payables 91 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment — ) Payments on account of acquisition ) — Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short term loans 50 Repayment of short term loans ) — Repayment of loans ) ) Proceeds from exercise of warrants — 41 Proceeds from long term loans 26 — Proceeds from issuance of shares and warrants, net of issuance cost Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) EFFECT OF CHANGES IN EXCHANGE RATES ON CASH BALANCES IN FOREIGN CURRENCIES (7 ) 1 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ NON-CASH TRANSACTION: Extinguish of debt upon shares issuance — SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 6 BLUE SPHERE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Amounts in thousands, except share and per share data) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared on the same basis as the audited annual consolidated financial statements and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position and results of operations of Blue Sphere Corporation (the “Company”). These condensed consolidated financial statements and notes thereto are unaudited and should be read in conjunction with the Company’s audited financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2016, as filed with the U.S. Securities and Exchange Commission. The results of operations for the six-months and three-months ended June 30, 2017 are not necessarily indicative of results that could be expected for the entire fiscal year. NOTE 2 – GENERAL Blue Sphere Corporation (the “Company”), together with its direct and indirect wholly-owned subsidiaries, Eastern Sphere Ltd. (“Eastern”), BinoSphere LLC (“Binosphere”), Bluesphere Pavia S.r.l (“Bluesphere Pavia”), Bluesphere Italy S.r.l., and Blue Sphere Brabant B.V. (“BSB”), is focused on project integration in the clean energy production and waste to energy markets. The Company was incorporated in the state of Nevada on July 17, 2007 and was originally in the business of developing and promoting automotive internet sites. On February 17, 2010, the Company conducted a reverse merger, name change and forward split of its common stock, and in March 2010 current management took over operations, at which point the Company changed its business focus to become a project integrator in the clean energy production and waste to energy markets. On May 12, 2015, the Company formed Bluesphere Pavia, a subsidiary of Eastern, in order to acquire certain biogas plants located in Italy (see note 5 below). On September 19, 2016, the Company formed BSB in order to commence operations in the Netherlands. On January 31, 2017, the Company dissolved Johnstonsphere LLC, which had no operations since inception. On April 30, 2017, the Company dissolved Sustainable Energy Ltd. On January 31, 2017, the Company dissolved Johnstonsphere LLC, and on April 30, 2017, the Company dissolved Sustainable Energy Ltd., neither of which had any operations. Change in Operator in Italy and Transfer of North Carolina and Rhode Island Project Agreements On July 18, 2017, the Company terminated its four Plant EBITDA Guarantee Agreements dated December 15, 2015 (collectively, the “Plant EBITDA Agreements”) with Austep S.p.A. an Italian corporation (“Austep”), the Company’s former operator in Italy that operated, maintained, and supervised the Company’s four facilities in Italy (the “SPV Facilities”) owned by the Company through its indirect, wholly-owned subsidiaries,Agricerere S.r.l., Agrielektra S.r.l., Agrisorse S.r.l. and Gefa S.r.l (each, an “SPV” and collectively, the “SPVs”). Also as fully described herein, we understand that the agreements relating to the development and operation of our facilities in North Carolina and Rhode Island will be transferred by Austep to its affiliated entity, Andion Italy S.r.l. (“Andion”). Presently, the agreements are validly in force and the parties continue to develop, operate, maintain, and supervise the facilities in North Carolina and Rhode Island. Austep’s Liquidation/Restructuring From the Official Records of the Companies’ Register (the “Official Records”), the Company learned that on June 20, 2017, Austep was put in voluntary liquidation by shareholders’ resolution pursuant to Article 2484 of the Italian Civil Code. Furthermore, the Official Records show that on June 30, 2017, Austep filed a petition in the Bankruptcy Court of Milan (the “Milan Court”) for a creditors’ settlement procedure pursuant to Article 161, paragraph 6 of the Italian Bankruptcy Law, seeking permission to submit a restructuring plan to the court contemplating a partial continuity of its operations, which will then need to be approved by a majority of Austep’s creditors and by the court. According to the Official Records, on June 29, 2017, Austep entered into a Business Unit Lease Agreement (“BULA”) with Andion, with the intent of assuring the regular operation of certain operations and agreements by Andion. Andion is wholly owned by Arcus Holdings Sa, a Luxembourg entity owned by White Cloud Capital II SCSp, which controls Austep Holdings S.p.A. Austep Holdings S.p.A. wholly-owns Austep and Austep USA, and Austep USA wholly-owns Auspark LLC and Austep Rhode Island LLC. Andion is not subject to the liquidation/restructuring of Austep. The BULA provides for, among other things, the transfer of Austep’s entire United States operations and, accordingly, the agreements relating to the delivery and operation of our North Carolina and Rhode Island facilities. The term of the BULA is three (3) months from the effective date of the BULA, and will automatically renew if not terminated by one of the parties with at least thirty (30) days’ written notice. The BULA will become effective upon execution by all parties, and is subject to finalization of negotiations with unions regarding all employees who will not be transferred with the BULA. Presently, the agreements relating to the delivery and operation of our North Carolina and Rhode Island facilities are validly in force, and the parties continue to develop, operate, maintain, and supervise the North Carolina and Rhode Island facilities in accordance with the terms of such agreements. If and when the BULA becomes effective, we anticipate that Andion will continue to operate, maintain, and supervise the North Carolina and Rhode Island facilities for the foreseeable future. 7 BLUE SPHERE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Amounts in thousands, except share and per share data) On July 12, 2017, Austep personnel shut down the engines at all of the SPV Facilities, and exited all four sites. The Company immediately notified Banca IMI S.p.A. (“Banca IMI”), the SPVs’ lender, and began coordinating with Banca IMA on its remedial action plan. On July 14, 2017, the Company notified Austep’s liquidator, in accordance with the Plant EBITDA Agreements, that because (i) Austep had neglected specified contractual obligations concerning maintenance of the SPV Facilities, which each SPV had notified Austep of on June 21, 2017, and (ii) Austep, without notice, abandoned the SPV Facilities, the Company had taken over direct management and supervision of the SPV Facilities to ensure their proper operation, safety and security. The Company reserved all rights to claim any and all damages arising as a consequence of Austep’s conduct, including costs incurred by the Company in its intervention. On the same date, the Company entered into a Biogas Plants’ Ordinary Management Proposal with Società Agricola Burnigaia Società Semplice d/b/a La Fenice (“La Fenice”), an Italian company experienced in the operation of biogas plants, pursuant to which La Fenice will immediately operate and supervise the SPV Facilities (the “Interim Operation Agreement”). The Interim Operation Agreement provides that we will pay La Fenice €10,000 per facility per month. The Interim Operation Agreement renews automatically each month, unless terminated by either party. The Company and La Fenice are operating pursuant to the Interim Operation Agreement, and are presently negotiating a definitive agreement. Pursuant to the Interim Operation Agreement, La Fenice personnel were on-site at the SPV Facilities on July 14, 2017 and began start-up of the engines at each facility. On July 17, 2017, the Company received a copy of the decree issued by the Milan Court dated July 6, 2017, whereby the Milan Court approved Austep’s petition for a creditors’ settlement procedure and declared that Austep shall, by November 3, 2017, submit (i) the final debt restructuring plan and a request for certification of the restructuring agreement’s debts. The Milan Court appointed a judicial commissioner to supervise Austep’s activities through November 3, 2017 and report to the Court every fact constituting a breach of Austep’s obligations under the relevant provisions of the Italian Bankruptcy Law. In addition, the Milan Court declared that Austep shall not, without the Milan Court’s authorization, (i) perform any extraordinary operation, (ii) repay any receivable accrued before the opening of the judicial procedure, or (iii) suspend any pending agreement or enter into any new loan agreement. On July 18, 2017, the SPVs delivered to Austep a notice of termination of the Plant EBITDA Agreements due to several breaches of Austep’s obligations, representations and warranties thereunder including without limitation those outlined in the notice provided to Austep’s liquidator on July 14, 2017. The Company further notified Austep that, as a consequence of early termination, (i) it is obligated to pay to a penalty of €85,000 to each SPV, and (ii) that Austep will be deemed liable to hold the SPVs harmless and indemnified for any direct and indirect losses (including loss of business), damages, costs of engaging replacement contractors and suppliers, costs relating to the supply of feedstock for years 2017 through 2018, insurance premium costs, costs incurred in connection with the financing facility agreement with Banca IMI, and any other expenses or other liabilities incurred or to be incurred by the SPVs as a consequence of or in connection with Austep’s breaches, actions and/or omissions under the Plant EBITDA Agreements. The notice was prepared in coordination with Banca IMI. The Company intended for the Interim Operation Agreement to serve as a short-term solution to remediate any potential losses resulting from Austep’s breach of performance and its liquidation/restructuring. The Company is also currently negotiating with multiple prospective operators who can perform full-service operation, maintenance, and supervision of the SPV Facilities, and supply feedstock to the SPV Facilities, on equal or better terms than Austep under the now-terminated Plant EBITDA Agreements. The Udine, Italy Acquisition On June 29, 2017, the Company entered into a Share Purchase Agreement (the “Udine SPA”) with PRONTO VERDE A.G. (the “Seller”), relating to the purchase of one hundred percent (100%) of the share capital of FUTURIS PAPIA S.r.l., a limited liability company organized under the laws of Italy (the “Udine SPV”), which owns and operates a 0.995 Kw plant for the production of electricity from vegetal oil located in Udine, Italy. The closing in relation to the Udine SVP shall be on or before July 15, 2017. The agreed purchase price of the Udine SPV is two million three hundred fifty-eight thousand euros (€2,358) (approximately $2,673). The purchase price is subject to post-closing adjustments based on net financial position, net working capital, and certain net receivables to be calculated on the basis of the Udine SPV’s final closing audited financial statements. The purchase price will be paid to the Seller on or before closing, less (a) one million two hundred ninety thousand euros (€1,290) (approximately USD $1,462) to repay the balance of a mortgage loan on the Udine SPV; (b) a brokerage fee payable by the Seller in the amount of one hundred thousand euros (€100) (approximately USD $113); and (c) one hundred thousand euros (€100) (approximately USD $113) to be held in escrow. The balance thereafter payable, if any, to the Seller will be paid by September 30, 2017. On July 31, 2017, The Company and its subsidiary entered into a Second and Third Amendment Agreement to Udine SPA with the Seller whereby the following amendments were made to the Udine SPA: (i) the Closing Date as defined in Udine SPA, was extended to September 4, 2017; (ii) in the event that the Company is unable to perform pursuant to the Udine SPA, it shall be required to pay a “Default Penalty” as defined in the Purchase Agreement, of €600 (approximately USD $713) to Seller and guarantee additional payment of €400 (approximately USD $475) by the Seller to a related third party ; (iii) in the event that the Company does not pay the “Advance Payment”, as defined in the Udine SPA, the Seller shall have the right to terminate the Udine SPA; and (iv) the Company shall pay to Seller, as an “Advance Payment amount equal to €1,200 (approximately USD $1,427), as more fully described in the Second Amendment. On August 4, 2017, the Company paid the Advance Payment in the amount of €1,200 (approximately USD $1,427) to the Seller. 8 BLUE SPHERE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Amounts in thousands, except share and per share data) The Cantu, Italy Acquisition On June 29, 2017, the Company entered into a Share Purchase Agreement (the “Cantu SPA”) with the Seller, relating to the purchase of one hundred percent (100%) of the share capital of ENERGYECO S.r.l., a limited liability company organized under the laws of Italy (the “Cantu SPV”), which owns and operates a 0.990 Kw plant for the production of electricity from vegetal oil located in Cantù, Italy. The closing in relation to the Cantu SVP shall be on or before September 27, 2017 and is subject to specified conditions precedent including, but not limited to, consummation of an acquisition of all the minority share capital of the Cantu SPV by the Seller from the minority shareholders of the Cantu SPV, delivery of audited closing financial statements of the Cantu SPV by Seller, and receipt of consent from the lenders and confirmation to accept repayment of certain of Cantu SPV’s Loans. The agreed purchase price of the Cantu SPV is two million two hundred thousand euros (€2,200) (approximately USD $2,490). The purchase price is subject to post-closing adjustment based on net financial position, net working capital, and certain net receivables, to be calculated on the basis of the Cantu SPV’s final closing audited financial statements. The purchase price will be paid to the Seller at closing, less (a) an amount of one hundred fifty thousand euros (€150) (approximately USD $179) to be paid on or before July 13, 2017 and held in escrow until closing; (b) one million ten thousand two hundred and eighty euros (€1,010) (approximately USD $1,145) to repay the balance of two loans payable of the Cantu SPV; (c) a brokerage fee payable by the Seller in the amount of sixty thousand euros (€60) (approximately USD $68); and (d) one hundred thousand euros (€100) (approximately USD $113) to be held in escrow. NOTE 3 – CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements as of June 30, 2017 and for the six-months and three-months then ended have been prepared in accordance with accounting principles generally accepted in the United States relating to the preparation of financial statements for interim periods. Accordingly, they do not include all the information and footnotes required for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six-months and three-months ended June 30, 2017 are not necessarily indicative of the results that may be expected for the year ending December 31, 2017. The June 30, 2017 Condensed Balance Sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. NOTE 4 – SIGNIFICANT ACCOUNTING POLICIES A. Unaudited Interim Financial Statements The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of U.S. Securities and Exchange Commission Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included (consisting only of normal recurring adjustments except as otherwise discussed). For further information, reference is made to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Operating results for the three-months ended June 30, 2017, are not necessarily indicative of the results that may be expected for the year ended December 31, 2017. 9 BLUE SPHERE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (Amounts in thousands, except share and per share data) B. Significant Accounting Policies The significant accounting policies followed in the preparation of these unaudited interim condensed consolidated financial statements are identical to those applied in the preparation of the latest annual financial statements. C. Recent Accounting Standards In January 2017, the FASB issued ASU 2017-01,Business Combinations (Topic 805): Clarifying the Definition of a Business. This guidance narrows the definition of a business. This standard provides guidance to assist entities with evaluating when a set of transferred assets and activities is a business. This guidance is effective for interim and annual reporting periods beginning after December15, 2017, and early adoption is permitted. This guidance must be applied prospectively to transactions occurring within the period of adoption. The Company expects to adopt this guidance effective January1, 2018. The Company does not expect the adoption of this guidance to have a material impact on its financial position, results of operations or cash flows. In January 2017, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update, or ASU, 2017-04,Intangibles-Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment. This guidance eliminates Step 2 from the goodwill impairment test, instead requiring an entity to recognize a goodwill impairment charge for the amount by which the goodwill carrying amount exceeds the reporting unit’s fair value. This guidance is effective for interim and annual goodwill impairment tests in fiscal years beginning after December15, 2019, and early adoption is permitted. This guidance must be applied on a prospective basis. The Company expects to adopt this guidance for interim and annual goodwill impairment tests performed on testing dates after January1, 2017. The Company does not expect the adoption of this guidance to have a material impact on its financial position, results of operations or cash flows. In May 2017, the
